  Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 1 of 16 PAGEID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO

LORRAINE MAY LAMPTON, Individually,                   CASE NO.
and on Behalf of All Others Similarly Situated
c/o Spangenberg Shibley & Liber LLP                   JUDGE
1001 Lakeside Avenue East, Suite 1700
Cleveland, OH 44114                                   MAGISTRATE JUDGE

                               Plaintiff

       vs.                                            CLASS ACTION COMPLAINT

ELITE HEALTH INSTITUTE LTD.                           JURY TRIAL DEMANDED
dba ELITE BODY AND LASER CENTER
c/o Ian Heyman, Registered Agent
81 Mill Street, Suite 300
Gahanna OH 43230

                               Defendant

                                 CLASS ACTION COMPLAINT

       Plaintiff Lorraine May Lampton brings this class action against Defendant Elite Health

Institute LTD. dba Elite Body and Laser Center and alleges as follows upon personal knowledge

as to herself and her own acts and experiences, and, as to all other matters, upon information and

belief, including investigation conducted by her attorneys.

                                   NATURE OF THE ACTION

       1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 et seq., (“TCPA”) and 47 CFR § 64.1200, arising from Defendant’s knowing and willful

violations of the TCPA.

       2.      To promote its beauty services, Defendant engages in unsolicited text message

advertising without the requisite express written consent.

       3.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful

conduct. Plaintiff also seeks statutory damages on behalf of herself and Class Members, as defined
  Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 2 of 16 PAGEID #: 2




below, and any other available legal or equitable remedies resulting from the unlawful actions of

Defendant.

        4.      Plaintiff is, and at all times relevant hereto was, an individual and a “person” as

defined by 47 U.S.C. § 153(39), a citizen and resident of Franklin County, Ohio.

        5.      Defendant is, and at all times relevant hereto was, an Ohio company and a “person”

as defined by 47 U.S.C. § 153(39) that maintains its primary place of business and headquarters at

60 Powell Road, Lewis Center, Ohio 43035. Defendant directs, markets, and provides business

activities throughout the State of Ohio.

                                    JURISDICTION AND VENUE

        6.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national

class, which will result in at least one class member belonging to a different state than that of Defendant.

Plaintiff seeks up to $1,500.00 (one thousand five hundred dollars) in damages for each call-in violation

of the TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or

more, exceeds the $5,000,000.00 (five million dollars) threshold for federal court jurisdiction under the

Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA

jurisdiction are present.

        7.      Venue is proper in the United States District Court for the Southern District of Ohio

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

its services within this district thereby establishing sufficient contacts to subject it to personal

jurisdiction. Further, on information and belief, Defendant has sent the automated calls complained of

by Plaintiff to other individuals within this judicial district, such that some of Defendant’s acts in making

such calls have occurred within this district, subjecting Defendant to jurisdiction in the State of Ohio.

                                                     2
  Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 3 of 16 PAGEID #: 3




                                              THE TCPA

       8.         The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C.

§ 227(b)(1)(A).

       9.         The TCPA exists to prevent communications like the ones described within this

Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

       10.        In an action under the TCPA, a plaintiff must show only that the defendant “called a

number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff’d, 755

F.3d 1265 (11th Cir. 2014).

       11.        The Federal Communications Commission (“FCC”) is empowered to issue rules and

regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

they pay in advance or after the minutes are used.

       12.        In 2012, the FCC issued an order further restricting automated telemarketing calls,

requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of Rules

& Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

(Feb. 15, 2012) (emphasis added).

       13.        To obtain express written consent for telemarketing calls, a defendant must establish

that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

disclosure’ of the consequences of providing the requested consent….and [the plaintiff] having received

this information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

                                                     3
  Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 4 of 16 PAGEID #: 4




designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

          14.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

communication. See Golan v. Veritas Entm’t, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          15.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

          16.   “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

WL 21517853, at *49).

          17.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

or services are considered telemarketing under the TCPA.            See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

services during the call or in the future. Id.

          18.   In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

(2003).

                                                   4
  Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 5 of 16 PAGEID #: 5




           19.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations Implementing

the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

“for non-telemarketing and non-advertising calls”).

           20.   The Federal Communications Commission (“FCC”) is empowered to issue rules and

regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

they pay in advance or after the minutes are used.

           21.   A defendant must demonstrate that it obtained the plaintiff’s prior express consent. See

In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC

Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising

calls”).

           22.   Further, the FCC has issued rulings and clarified that consumers are entitled to the same

consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that a text

message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).




                                                     5
  Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 6 of 16 PAGEID #: 6




                                             FACTS

        23.    On or about November 14, 2019 and November 25, 2019, Defendant caused the

following automated text messages to be transmitted to Plaintiff’s cellular telephone ending in 1501

(“1501 Number”):




        24.    The 1501 Number has been listed on the National Do Not Call Registry since May 2,

2014.

        25.    At the time Plaintiff received these calls and messages she was the subscriber and/or

sole user of the 1501 Number.

        26.    The 1501 Number is Plaintiff’s personal cell phone number and not a business phone

number.

        27.    Defendant’s text messages and calls constitute telemarketing/advertising because they

promote Defendant’s business, goods, and services.



                                                 6
  Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 7 of 16 PAGEID #: 7




           28.   At no point in time did Plaintiff provide Defendant with her express written consent to

be contacted by text messages using an ATDS.

           29.   The impersonal and generic nature of Defendant’s text message demonstrates that

Defendant utilized an ATDS in transmitting the messages. The messages include no personal identifiers

and are formatted in a generic manner.

           30.   The number used by Defendant (614-662-1814) is known as a “long code,” a standard

10-digit phone number that enabled Defendant to send SMS text messages en masse, while deceiving

recipients into believing that the message was personalized and sent from a telephone number operated

by an individual.

           31.   Long codes work as follows: Private companies known as SMS gateway providers

have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

gateway providers send and receive SMS traffic to and from the mobile phone networks’ SMS centers,

which are responsible for relaying those messages to the intended mobile phone. This allows for the

transmission of a large number of SMS messages to and from a long code.

           32.   Additionally, when Plaintiff replied back with the response “Stop!!”, she received the

following automated message in response from the ATDS Defendant used:




This automated response was sent by the ATDS automatically as an acknowledgment of Plaintiff’s stop

request.



                                                   7
  Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 8 of 16 PAGEID #: 8




        33.      Upon information and belief, Defendant caused similar text messages to be sent to

individuals residing within this judicial district.

        34.      To send the text messages, Defendant used a messaging platform (the “Platform”) that

permitted Defendant to transmit thousands of automated text messages without any human

involvement.

        35.      Defendant’s unsolicited text message caused Plaintiff additional harm, including

invasion of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

Defendant’s call also inconvenienced Plaintiff and caused disruption to her daily life.

                                        CLASS ALLEGATIONS

        PROPOSED CLASSES

        36.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

herself and all others similarly situated.

        37.      Plaintiff brings this case on behalf of the Classes defined as follows:

        NO CONSENT CLASS: All persons within the United States who, within the four
        years prior to the filing of this Complaint, were sent a text message using the same type
        of equipment used to send text messages to Plaintiff, from Defendant or anyone on
        Defendant’s behalf, to said person’s cellular telephone number for the purpose of
        promoting and/or advertising Defendant’s goods and/or services.

        DO NOT CALL CLASS: All persons in the United States who from four years prior
        to the filing of this Complaint: (1) were sent a text message or phone call by or on behalf
        of Defendant; (2) more than one time within any 12-month period; (3) where the
        person’s telephone number had been listed on the National Do Not Call Registry for at
        least thirty days; (4) for the purpose of advertising and/or promoting Defendant’s
        products and services.
        38.      Plaintiff reserves the right to modify the Class definitions as warranted as facts are

learned in further investigation and discovery.

        39.      Defendant and its employees or agents are excluded from the Classes. Plaintiff does

not know the number of members in the Classes but believes the Class Members number in the several
thousands, if not more.


                                                      8
  Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 9 of 16 PAGEID #: 9




        NUMEROSITY

        40.     Upon information and belief, Defendant has placed automated calls to cellular telephone

numbers belonging to thousands of consumers throughout the United States without their prior express

consent. The Members of the Classes, therefore, are believed to be so numerous that joinder of all

members is impracticable.

        41.     The exact number and identities of the Members of the Classes are unknown at this time

and can only be ascertained through discovery. Identification of the Class Members is a matter capable

of ministerial determination from Defendant’s call records.

        COMMON QUESTIONS OF LAW AND FACT

        42.     There are numerous questions of law and fact common to Members of the Classes

which predominate over any questions affecting only individual Members of the Classes. Among the

questions of law and fact common to the members of the Classes are:

                a)      Whether Defendant made non-emergency calls to Plaintiff’s and Class

                        Members’ cellular telephones using an ATDS;

                b)      Whether Defendant can meet its burden of showing that it obtained prior express

                        written consent to make such calls;

                c)      Whether Defendant’s conduct was knowing and willful;

                d)      Whether Defendant initiated telemarketing calls to telephone numbers listed on
                        the National Do Not Call Registry;

                e)      Whether Defendant is liable for damages, and the amount of such damages; and

                f)      Whether Defendant should be enjoined from such conduct in the future.

        43.     The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely transmits calls to telephone numbers assigned to cellular

telephone services is accurate, Plaintiff and the Class Members will have identical claims capable of

being efficiently adjudicated and administered in this case.




                                                    9
 Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 10 of 16 PAGEID #: 10




        TYPICALITY

        44.     Plaintiff’s claims are typical of the claims of the Class Members, as they are all based

on the same factual and legal theories.

        PROTECTING THE INTERESTS OF THE CLASS MEMBERS

        45.     Plaintiff is a representative who will fully and adequately assert and protect the interests

of the Classes and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

and will fairly and adequately protect the interests of the Classes.

        COMMON QUESTIONS PREDOMINATE

        46.     Pursuant to Rule 23(b)(3), the previously articulated common issues of fact and law

predominate over any question solely affecting individual Class members

        PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

        47.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit because individual litigation of the claims of all Members of the Classes is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by

the Classes are in the millions of dollars, the individual damages incurred by each Member of the Classes

resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class Members prosecuting their own separate claims is remote,

and, even if every Member of the Classes could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

        48.     Furthermore, allowing the issues to be adjudicated in a piecemeal fashion likely would

result in certain Class Members who are not parties to individual adjudications having their rights

impaired or impeded without notice or adequate representation.

        49.     The prosecution of separate actions by Members of the Classes would create a risk of
establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,


                                                    10
 Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 11 of 16 PAGEID #: 11




one court might enjoin Defendant from performing the challenged acts, whereas another may not.

Additionally, individual actions may be dispositive of the interests of the Class, although certain class

members are not parties to such actions.
         DEFENDANT HAS ACTED ON GROUNDS THAT APPLY GENERALLY TO THE CLASS

         50.     Defendant has acted or refused to act in respects generally applicable to the Classes,

thereby making appropriate final and injunctive relief with regard to the members of the Classes as a

whole.

                                              COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
                          (On Behalf of Plaintiff and the No Consent Class)

         51.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.

         52.     It is a violation of the TCPA to make “any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using any automatic telephone

dialing system … to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C.

§ 227(b)(1)(A)(iii).

         53.     The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”) as

“equipment which has the capacity – (A) to store or produce telephone numbers to be called, using a

random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

         54.     Defendant – or third parties directed by Defendant – used an ATDS to make non-
emergency telephone calls to the cellular telephones of Plaintiff and the other members of the Class

defined above.

         55.     These calls were made without regard to whether or not Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the cell phones of Plaintiff and the other members of the putative Class when its

calls were made.




                                                     11
 Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 12 of 16 PAGEID #: 12




        56.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an ATDS

to make non-emergency telephone calls to the cell phones of Plaintiff and the other Members of the

putative Class without their prior express written consent.

        57.     Defendant knew that it did not have prior express consent to make these calls, and knew

or should have known that it was using equipment that at constituted an automatic telephone dialing

system. The violations were therefore willful or knowing.

        58.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

and the other Members of the putative Class were harmed and are each entitled to a minimum of $500.00

in damages for each violation. Plaintiff and the Members of the Class are also entitled to an injunction

against future calls. Id.
                                               COUNT II
                                   Violations of 47 C.F.R. § 64.1200
                            (On Behalf of Plaintiff and the No Consent Class)
        59.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.

        60.     It is a violation of the TCPA regulations promulgated by the FCC to “initiate any

telephone call…using an automatic telephone dialing system…To any telephone number assigned to a

paging service, cellular telephone service, specialized mobile radio service, or other radio common

carrier service, or any service for which the called party is charged for the call.” 47 C.F.R.

§ 64.1200(a)(1)(iii).

        61.     Additionally, it is a violation of the TCPA regulations promulgated by the FCC to
“[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an advertisement or

constitutes telemarketing, using an automatic telephone dialing system…other than a call made with the

prior express written consent of the called party or the prior express consent of the called party when

the call is made …” 47 C.F.R. § 64.1200(a)(2).

        62.     Defendant transmitted calls using an automatic telephone dialing system to the

telephone numbers of Plaintiff and members of the putative class without their prior express written

consent.




                                                    12
 Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 13 of 16 PAGEID #: 13




        63.     These calls were made without regard to whether Defendant had first obtained express

permission from the called party to make such calls. In fact, Defendant did not have prior express

written consent to call the telephones of Plaintiff and the other members of the putative Class when its

calls were made.

        64.     Defendant has, therefore, violated § 64.1200(a) by using an automatic telephone dialing

system to make non-emergency telephone calls to the telephones of Plaintiff and the other Members of

the putative Class without their prior express consent.

        65.     Defendant knew that it did not have prior express written consent to make these calls

and knew or should have known that it was using an automatic telephone dialing system. The violations

were therefore willful or knowing.

        66.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff

and the other Members of the putative Class were harmed and are each entitled to a minimum of $500.00

in damages for each violation. Plaintiff and the Class are also entitled to an injunction against future

calls. Id.
         67.    Because Defendant knew or should have known that Plaintiff and the other members of

the putative Class had not given prior express consent to receive its messages to their telephones the

Court should treble the amount of statutory damages available to Plaintiff and the other Members of the

putative Class pursuant to § 227(b)(3) of the TCPA.

                                             COUNT III
                                    Violations of 47 U.S.C. § 227
                     (On Behalf of Plaintiff and the Do Not Call Registry Class)

        68.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.

        69.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber who has

registered his or her telephone number on the national do-not-call registry of persons who do not wish
to receive telephone solicitations that is maintained by the federal government.”




                                                    13
 Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 14 of 16 PAGEID #: 14




        70.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any person

or entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”

        71.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any call

for telemarketing purposes to a residential telephone subscriber unless such person or entity has

instituted procedures for maintaining a list of persons who request not to receive telemarketing calls

made by or on behalf of that person or entity.”

        72.     Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this subsection

may” may bring a private action based on a violation of said regulations, which were promulgated to

protect telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which they

object. 47 U.S.C. § 227(c).

        73.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry Class

members who registered their respective telephone numbers on the National Do Not Call Registry, a

listing of persons who do not wish to receive telephone solicitations that is maintained by the federal

government.

        74.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call Registry

Class received more than one telephone call in a 12-month period made by or on behalf of Defendant
in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s conduct as alleged

herein, Plaintiff and the Do Not Call Registry Class suffered actual damages and, under section 47

U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such violations of 47 C.F.R.

§ 64.1200.

        75.     To the extent Defendant’s misconduct is determined to be willful and knowing, the

Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages recoverable by

the members of the Do Not Call Registry Class.




                                                    14
 Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 15 of 16 PAGEID #: 15




                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the following

relief:

                  a)     An order certifying this case as a class action on behalf of the Classes as defined

                         above, and appointing Plaintiff as the representative of the Classes and

                         Plaintiff’s counsel as Class Counsel;

                  b)     An award of actual and statutory damages for Plaintiff and each Member of

                         the Classes;

                  c)     As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,

                         and 47 C.F.R. § 64.1200, Plaintiff seeks for herself and each Member of the

                         Class $500.00 in statutory damages for each and every violation pursuant to 47

                         U.S.C. § 227(b)(3);

                  d)     An injunction prohibiting Defendant from initiating calls to telephone numbers

                         listed on the National Do Not Call Registry;

                  e)     As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.

                         §§ 227, et seq., and 47 C.F.R. § 64.1200, Plaintiff seeks for herself and each

                         member of the Class treble damages, as provided by statute, up to $1,500.00

                         for each and every violation pursuant to 47 U.S.C. § 227(b)(3);
                  f)     An order declaring that Defendant’s actions, as set out above, violate the

                         TCPA;

                  g)     An injunction requiring Defendant to cease all unsolicited call activity, and to

                         otherwise protect the interests of the Class;

                  h)     An injunction prohibiting Defendant from using, or contracting the use of, an

                         ATDS without obtaining, recipient’s consent to receive calls made with such

                         equipment; and
                  i)     Such further and other relief as the Court deems necessary.




                                                    15
Case: 2:20-cv-06564-EAS-KAJ Doc #: 1 Filed: 12/28/20 Page: 16 of 16 PAGEID #: 16




                                             JURY DEMAND

          Plaintiff and Class Members hereby demand a trial by jury.

                             DOCUMENT PRESERVATION DEMAND

          Plaintiff demands that Defendant take affirmative steps to preserve all records, lists, electronic

databases, or other itemization of telephone numbers associated with Defendant and the calls as alleged

herein.

Date: December 28, 2020                           Respectfully submitted,

                                                  /s/ Stuart E. Scott
                                                  STUART E. SCOTT (0064834)
                                                  KEVIN C. HULICK (0093921)
                                                  SPANGENBERG SHIBLEY & LIBER LLP
                                                  1001 Lakeside Avenue East, Suite 1700
                                                  Cleveland, OH 44114
                                                  (216) 696-3232
                                                  (216) 696-3924 (FAX)
                                                  sscott@spanglaw.com
                                                  khulick@spanglaw.com

                                                  MANUEL HIRALDO
                                                  (pro hac vice forthcoming)
                                                  HIRALDO P.A.
                                                  401 E. Las Olas Boulevard, Suite 1400
                                                  Ft. Lauderdale, FL 33301
                                                  mhiraldo@hiraldolaw.com
                                                  (954) 400-4713

                                                  IGNACIO J. HIRALDO (pro hac vice forthcoming)
                                                  IJH LAW
                                                  14 NE First Avenue,. 10th Floor
                                                  Miami, FL 33132
                                                  ijhiraldo@ijhlaw.com
                                                  (786) 351-8709

                                                  Counsel for Plaintiff and the Proposed Class




                                                     16
